By the Court.
One of the questions at the trial was whether the plaintiff had notice of the dissolution of the firm of Jackman Brothers. Upon this issue, the notice of the dissolution published in the Boston Daily Globe was competent, in connection with the other evidence in the case tending to show that the plaintiff had seen and read the notice.
The plaintiff testified that he had no knowledge of the dissolution until after the bringing of this action. The defendant introduced in evidence “ certain bills or statements of account for goods sold and delivered to Thomas H. Jackman, at various times ” after the cause of action in this suit had accrued. If these were bills of goods such as the plaintiff was in the previous habit of selling to the firm, they would have some tendency to show that, when he rendered them, he knew that the firm had been dissolved, and thus to contradict his testimony. The bill of exceptions does not show any error in admitting them.

Exceptions overruled.